In a negligence action to recover damages for personal injuries, plaintiff *861appeals from (1) an order of the Supreme Court, Orange County, dated October 26, 1979, which granted his motion to increase the ad damnum clause for the first cause of action to the extent of permitting an increase to $750,000 and (2) so much of a further order of the same court, dated January 4, 1980, as, upon reargument, adhered to its original determination. Appeal from order dated October 26, 1979, dismissed as academic. Said order was superseded by the order dated January 4, 1980. Order dated January 4, 1980 reversed insofar as appealed from, order dated October 26, 1979 vacated, and motion granted in its entirety by permitting an increase in the ad damnum clause to $2,000,000. The appellant is awarded one bill of $50 costs and disbursements. The affirmations submitted by plaintiff justify allowing him to increase the ad damnum clause as requested. Damiani, J. P., Lazer, Gibbons and Martuscello, JJ., concur.